DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the biomarker group of cg10673833 cg10493436 cg10428836 cg27284288 cg16959747 cg17494199 cg23678254 cg24067911 cg25459300 in the reply filed on 9/20/2021 is acknowledged.
Claims 41-61 are pending.  Claims 1-40 have been cancelled.
Claims 42-45 are withdrawn a being drawn to a nonelected species elections.
An action on the merits for claims 41 and 46-61 is set forth below. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 41,46-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 41, 46-61 are indefinite over the recitation of the recited cg markers – cg10673833 cg10493436 cg10428836 cg27284288 cg16959747 cg17494199 cg23678254 cg24067911 cg25459300. The recited markers are acronyms used by Illumina. There is no fixed and well-accepted meaning in the art for what constitutes the cg numbers. The information provided at Internet sites and in databases is continually changing and can be deleted. The disclosure of the Illumina nomenclature at a current Internet address does not ensure that this information will remain available overtime or is well-known (utilized or referenced) in the art.  Also, the chromosomal positions provided in the Illumina document to be 
Claim Rejections - 35 USC § 112 - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 41 and 46-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.

The nomenclature of the “cg” marker numbers corresponds to the identification number used in the Infinium HumanMethylation450 BeadChip array. This identification number does not have a specific and fixed meaning outside of the context of the Infinium HumanMethylation450 BeadChip. Thereby, the specification teaches methods that assay for the methylation status of a single, particular CpG in the, wherein the CpG is defined in terms of the identification numbers provided in the Infinium 450K BeadChip.   The reference to the Infinium identification numbers is considered to be an improper incorporation by reference to essential subject matter since this subject matter is required to practice the claimed invention. 
37 CFR 1.57(c) provides:
"Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.
Applicant's attention is directed to MPEP 608.01(p) which states:
(d) “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. “Essential material” is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

In the instant case, reference to an external Infinium CpG identification number would not be appropriate to define the particular CpG nucleotide whose methylation status is modified in cancer.  

The specification does not provide the association between any methylation levels of the recited Cpg sites and any cancer. It is highly unpredictable as to whether the results obtained with the elected genes and CpGs in those genes and occurrence of one cancer type can be extrapolated to other cancers. 
The present claims are inclusive of methods in which the subject is any non-human mammalian subject. See, para 189 which states that the term “subject” means any mammal. However, all results presented in the specification were obtained in human subjects. There is no showing in the specification that these Cpg sites are differentially methylated in a representative number of non-human mammalian subjects or that the methylation status of these genes in a representative number of non-human mammalian subjects is correlated with HCC diagnosis or prognosis. 
Extensive experimentation would be required to determine what constitutes to identify CpGs whose methylation status is correlated with the occurrence cancer or colorectal cancer, and to extrapolate the findings in the specification to a representative number of non-human mammalian subjects.  While methods for determining CpG methylation status are known in the art, such methods provide only the general guidelines that allow researchers to randomly determine if particular CpGs are methylated.  The results of performing such methodology are highly unpredictable and thereby require undue experimentation.
Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 46-47, 50-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent Application Publication 2016/0210403 July 21, 2016 cited on the IDS).
With regard to claim 41, Zhang et al teaches deteciton of a methylation pattern of a set of biomarkers from a cancer patient using treated DNA and determining the methylation pattern of the biomarkers (para 188-189 and para 214 and 226).  Zhang et al. teaches that these biomarkers are located on the Infinum methylation assay of 450K (para 363).  As noted in the specification the biomarkers of cg10673833, cg10493436, cg 10428836, 6227284288, cg16959747, cg17494199, cg23678254, cg24067911, and cg25459300 are found on this assay (instant specification para 261) that is screened by Zhang et al.  As such the detection of methylation patterns using the assay would detect the methylation patterns of the recited biomarkers. 
With regard to claim 46, Zhang et al. teaches a method wherein methylation rate for the biomarkers are determined (para 123 and 150).
With regard to claim 47, Zhang et al. teaches the method of determining beta value (para 364, 406 and 449).
 	With regard to claims 50-53, Zhang et al teaches using the digital droplet PCR technique with methylation for sequencing analysis (para 226-230).  
 	With regard to claim 54, Zhang et al. teaches a method of next generation sequencing analysis (para 226).  
	With regard to claim 55, Zhang et al teaches a method of extracting genomic DNA and processing with a deaminating agent (para 20). 
	With regard to claims 56-57, Zhang et al. teaches determining gender and race (table 54). 
	With regard to claim 58, Zhang et al. teaches using blood samples (para 183).
	With regard to claims 59-60, Zhang et al. taches circulating tumor cells in cfDNA (para 184).
	With regard to claim 61. Zhang et al. teaches that the subject can have colorectal cancer (para 22). 
Claim Rejections - 35 USC § 103
11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent Application Publication 2016/0210403 July 21, 2016 cited on the IDS) in view of Agarwal et al. (US Patent Application Publication 2015/0292029 October 15, 2015)
Zhang et al teaches deteciton of a methylation pattern of a set of biomarkers from a cancer patient using treated DNA and determining the methylation pattern of the biomarkers (para 188-189 and para 214 and 226).  Zhang et al. teaches that these biomarkers are located on the Infinum methylation assay of 450K (para 363).  As noted in the specification the biomarkers of cg10673833, cg10493436, cg 10428836, 6227284288, cg16959747, cg17494199, cg23678254, cg24067911, and cg25459300 are found on this assay (instant specification para 261) that is screened by Zhang et al.  As such the detection of methylation patterns using the assay would detect the methylation patterns of the recited biomarkers (claim 41). 
However, Zhang et al. does not teach a cd score or cp score. 
With regard to claims 48-49, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634